Citation Nr: 1631205	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for status post fractured cervical spine with degenerative arthritis in the neck at multiple levels (a neck disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1977 to September 1986 and from June 1988 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the present appeal, jurisdiction was transferred to the VA RO in Phoenix, Arizona.

The Veteran testified at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In September 2013 rating decision, during the pendency of the present appeal, the RO granted the Veteran a separate rating of 20 percent for left upper extremity radiculopathy, secondary to the service-connected neck disability, and assigned an effective date of July 13, 2010.  Notice was provided and the decision was not appealed.  It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  Therefore, the Board does not have jurisdiction over the service-connected left upper extremity radiculopathy.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  While a claim for entitlement to TDIU was denied in January 2013 and became final upon the passage of one year with no appeal, the Veteran's present claim for an increased rating for a neck disability has given rise to a new claim for entitlement to a TDIU raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for a neck disability and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The record contains April 2011 and March 2016 letters indicating that the Veteran is receiving disability insurance payments from the Social Security Administration (SSA).  The Veteran's SSA records are not part of the claims file.  As there is a reasonable possibility that such an examination report or other SSA records would relate to the severity of the Veteran's neck disability and employability, and would thus help the Veteran substantiate his claim, a remand to obtain these records is warranted.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim.").

The record reflects that the Veteran's most recent VA examination for his neck disability occurred in February 2012.  The fact that a VA examination is more than four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran indicated that his neck disability has worsened in severity since the last VA examination.  Specifically, the Veteran indicated in in his October 2013 Form VA 9 that his neck disability has worsened in severity since the February 2012 VA examination.  He stated that his activities continued to decrease monthly.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected neck disability.  Snuffer, 10 Vet. App. at 400.

The Board must also consider whether a separate rating is warranted for any additional neurological manifestations of the Veteran's service-connected neck disability aside from left upper extremity radiculopathy which is rated at 20 percent disabling.  December 2010 and December 2015 VA treatment notes indicate that the Veteran has experienced symptoms of right upper extremity radiculopathy, secondary to the service-connected neck disability.  February 2013 and March 2015 private treatment records indicated that the Veteran's neck pain radiates to the occipital region and gives him headaches.  The Board finds that an appropriate VA examination is needed to assist in determining whether the Veteran has additional neurological manifestations (of the right upper extremity) that are related to his service-connected neck disability.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  During the March 2016 Travel Board hearing, the Veteran indicated that stopped working in June 2010 due to limitations of motion and pain related to his neck disability.  The Veteran has submitted statements and medical treatment records, as discussed above, which allege a further increase in the severity of his neck disability.  He also submitted evidence during the hearing that showed he is currently receiving social security disability benefits and long term disability from his former employer.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand of entitlement to an increased disability rating for a neck disability, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1. If the records relating to the SSA's disability determination have not yet been received, take appropriate steps to obtain these records, unless it is determined that the records sought do not exist or further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If unable to obtain these records, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran and ask him to identify any private medical treatment he has received for his neck disability and related neurological manifestations since March 2016.  If any treatment is identified, the records from such treatment should be obtained.

3. Schedule the Veteran for  VA neurological and orthopedic examinations to determine the current nature and severity of his service-connected neck disability.  The VA examiner should be provided with a copy of the claims file, including this Remand.  The VA examiner should note all relevant pathology and functional impairment; and all indicated tests, including x-ray examination, and range-of-motion testing, should be conducted.

The VA examiner should specifically discuss any functional impairment caused by the Veteran's neck disability, including any impairment caused by flare-ups and the Veteran's use of prescription painkillers.

The VA examiner should identify whether the Veteran's service-connected neck disability causes or aggravates any neurological impairment of the right upper extremity or headaches. If so, the extent of impairment should be explained.  A complete rationale should be given for all opinions and conclusions rendered. 

The VA examiner shall take note of the February 2013 and March 2015 private treatment records that indicated that the Veteran's neck pain radiates to the occipital region and gives him headaches.  The VA examiner shall provide an opinion on the severity of these headaches.

4. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




